DECISION
The application of the above-named defendant for a review of the sentence of 100 years, imposed on April 21, 1960, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) That the sentence be reduced to 45 years.
The reason for the above decision is that with no prior felony conviction this prisoner was sentenced to the unusually long time sentence of 100 years. True, it was for second degree murder, but he has spent 8 years in prison where his records are to the effect that he is a very good worker, that his attitude toward supervision and authority are above average, that he does his job well and gets along well with others.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.
The action taken herein is not to be construed as being any indication whatever that the Sentence Review Division feels the same should influence, in any way, any other official, Board or person.